Citation Nr: 1540622	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder manifested by chronic diarrhea, to include irritable bowel syndrome and diverticulosis, claimed as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1995, to include active service in the Southwest Asia theater of operations during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in August 2013, and a transcript of the hearing is contained in the electronic file.

In October 2014, the Board remanded the claim for further development.


FINDING OF FACT

The evidence shows that the Veteran has irritable bowel syndrome, and is in equipoise as to whether the Veteran's irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.



CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, irritable bowel syndrome was incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317, 4.114, Diagnostic Code 7319 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is granted the claim of entitlement to service connection for irritable bowel syndrome, it is not necessary to review whether VA has fully complied with the VCAA.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).
 
Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Irritable bowel syndrome is rated as irritable colon syndrome.  A zero percent disability rating is warranted for mild symptomatology with disturbances of bowel function and occasional episodes of abdominal cramping.  A 10 percent disability rating is warranted for moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Analysis

The Veteran served on active duty in Southwest Asia during the Persian Gulf War.  

In the prior remand, the Board expanded the issue on appeal to include diverticulitis, as the medical evidence reflected a current diagnosis of diverticulosis.  However, as a June 2015 VA examiner subsequently opined that the diverticulosis was not incurred in service, the Board finds that the preponderance of the evidence is against awarding service connection for such disability. 

Notwithstanding the above, turning to the irritable bowel syndrome originally claimed by the appellant, the weight of the evidence shows that the claimant has that disorder.  A January 2011 VA treatment record and June 2015 VA examination report reflect a diagnosis of irritable bowel syndrome.  

Thus, the next matter is whether the irritable bowel syndrome is manifested to a degree of 10 percent or more so as to warrant presumptive service connection under 38 C.F.R. § 3.317.  The June 2015 VA examination report reveals that that the VA examiner found that the Veteran had only occasional episodes of bowel disturbance with abdominal distress as opposed to frequent episodes or more or less constant abdominal distress.  The appellant, however, reported to the examiner that she had almost daily loose stools three to four times a day with mild associated lower abdominal pain.  She added that she had intermittently had urgency.  The Veteran is competent to report this symptomatology, and the Board finds her credible.  The examiner added that as for the irritable bowel syndrome impacting her ability to work, she may need to be in close proximity to a restroom.  In light of the claimant's reporting of symptomatology and the examiner's comment on occupational impairment, the Board finds that the evidence is in equipoise as to whether the irritable bowel syndrome is manifested by moderate symptomatology with frequent episodes of bowel disturbance and abdominal distress.

As there is no affirmative evidence that the irritable bowel syndrome was caused by a supervening disorder or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability, or that the irritable bowel syndrome is the result of her own willful misconduct or the abuse of alcohol or drugs, the Board finds that service connection is warranted.

The Board acknowledges that the June 2015 VA examiner opined that it is less likely than not that the irritable bowel syndrome was incurred during active duty.  However, the basis of the examiner's opinion is that the service treatment records are silent for similar symptoms.  To be sure, the service treatment records do not reveal complaints, findings, or diagnoses of diarrhea or irritable bowel syndrome.  Indeed, the December 1994 separation examination report does not show a gastrointestinal disorder, and at that examination the Veteran denied any history of frequent indigestion or stomach, liver, or intestinal trouble.  

The appellant, however, testified that she had her diarrhea began sometime between 1990 and 1992, but that she did not seek medical treatment at the time because she did not think the diarrhea was severe enough to warrant treatment.  Hearing transcript, page 12.  She added that she just took over-the-counter medications until she sought treatment in 2008 at which time her symptomatology increased in severity.  Id. at 12-13.  An April 2009 VA treatment record reveals that the claimant's history of diarrhea beginning 15 years ago when she left service.  Again, the Veteran is competent to report in-service symptomatology and continuity of symptomatology and the Board finds her credible.  In light of the appellant's reporting of in-service symptomatology, the Board finds that there is no credible, affirmative evidence that the Veteran's irritable bowel syndrome was not incurred during active military, naval, or air service in Southwest Asia theater of operations.

Hence, service connection on a presumptive basis is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


